Title: To James Madison from Richard Mentor Johnson, 10 October 1816
From: Johnson, Richard Mentor
To: Madison, James



Sir,
Great Crossing 10th. Oct. 1816

The judicial vancancy occasioned by the death of Judge Innis will no doubt place before you a number of persons to fill it.  Among the persons Spoken of here I have understood that James B. January, Silas M. Noel, Robert, Trimble & John T. Mason will be Candidates.  I shall confine myself to the two prominent characters Trimble & Mason altho all are men of Standing.  I am intimately acquainted with both of these Gentlemen  I Know their respective merits.  To look at the office merely I Could not make a selection without difficulty so equally ballaced in qualifications, and what Mr. Trimble has gained by practical Knowledge is balanced by other considerations in favour of Mr. Mason & in less than two years; no man in the western Country would be better qualified than Mr. Mason on account of his extensive law reading, Sec education & his character as a man of business & industry
The honors which Mr. Trimble has recd. from this State at once Shows that no man Stands higher as a judge & also that it is very uncertain how long he would remain judge if appointed  Indeed I am sure the event will prove it if he is appointed, that it is only a temporary arrangement a policy that has almost ruined this State & will injure, any Country.  I am as certain, that Mr. Mason contemplates this Station as a most permanent appointment.  To Mr. Trimble it will be a real disadvantage as his practice must be double the Salary, & Mr. Mason would be benefited & the Country equally Served, for Mr. Mason is excluded from the Barr & State promotion on acct. of his conflicts with some leading federalists in this State & by which Contests the republican cause has been strengthed & to his disadvantage & disqualification.  I am very certain that with the Republican party Mr. Mason’s appointment would be as well recd. as any other in this State & on the subject of active exertions During the War & Since the War, Mr. Mason’s Claims are far Superior to any that will be before you for this Situation.  It may be said the long residence of Mr. Trimble gives him a preference  It can not give him any claim over Mr. Mason who is now a permanent resident & Citizen of this Country, & Mr. Mason is as well Known to us as Mr. Trimble; as to politics one has been active the other indifferent;  One is the lawyer, the other the Sower & Politician.  To give you an idea of the Standing of Mr. Mason I will observe that when it was Supposd Mr. Clay would be offerd some Situation in the Executive Govt. Mason & Breckenridge were the only men Who it was Supposed could be Elected in Mr. Clay district against Mr. Pope, and Mr. Mason would have been fixed upon as the Candidate.  With great respect

Rh. M Johnson

